This case was before us last term and is reported 173 N.C. 473. The appeal was dismissed because premature, but an opinion was rendered, as is sometimes done, to facilitate a disposition of a case.
That opinion is authoritative and disposes of this case, and holds that plaintiffs cannot recover.
We suggest to the judges of the Superior Court that fragmentary and premature appeals be not permitted. It is best that all the issues be determined and a final judgment rendered before a case is brought to this Court.
Action dismissed.